UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-2598



CAROL A. SANSONE,

                                             Plaintiff - Appellant,

          versus


MCI TELECOMMUNICATIONS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-397-A)


Submitted:   April 28, 1998                  Decided:   June 9, 1998


Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carole A. Sansone, Appellant Pro Se. Alexander Neal Barkus, HUNTON
& WILLIAMS, Washington, D. C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carol A. Sansone appeals a district court order granting De-

fendant summary judgment in an action in which she alleges breach

of contract and employment discrimination under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-

17 (1994).    After reviewing the record, and the reasoning articu-
lated by the district court in open court during summary judgment

proceedings, we find no reversible error and accordingly affirm the

district court order. We further deny Sansone's "Motion for General

Relief and for Expeditious Hearing" as moot. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                  2